Citation Nr: 0020094	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  94-02 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for hallux valgus 
with bunions of the right foot, currently evaluated as 10 
percent disabling.
 
2.   Entitlement to an increased evaluation for hallux valgus 
with bunions of the left foot, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to April 
1975.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veteran Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In an October 1975 rating decision, the RO 
assigned a 10 percent evaluation for bilateral hallux valgus 
pursuant to 38 U.S.C.A. § 4.71a, Diagnostic Code 5280 (1999).  
However, the RO subsequently determined that it had committed 
clear and unmistakable error in assigning a 10 percent 
evaluation for bilateral hallux valgus under Diagnostic Code 
5280 since that provision only allows for a unilateral 
application. Consequently, in an April 1989 rating decision, 
the RO granted a retroactive adjustment of the benefits to 
allow a separate 10 evaluation for each foot under Diagnostic 
Code 5280.  The veteran filed for an increased evaluation for 
his service-connected disability in June 1990.  In subsequent 
rating decisions the RO confirmed and continued the 10 
percent evaluation for hallux valgus with bunions for each 
foot.

In August 1995, the veteran testified before the undersigned 
Board member at the Seattle, Washington RO.  

In February 1996, this case was remanded by the Board to the 
RO for additional development, to include a VA examination.  
That development has been completed and the case is ready for 
final appellate review. 

A review of the record reflects that the veteran has appeared 
to raise the issues of entitlement to service connection for 
flat feet, fungus, "blood and water bumps," and arthritis 
of the feet as secondary to the service-connected hallux 
valgus with bunions of the right and left feet.  As these 
issues have not been developed for appellate review, they are 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The service-connected hallux valgus with bunions of the 
right foot is manifested by complaints of foot pain and 
tenderness along the extensor hallucis longus tendons and the 
first metatarsophalangeal joints, and objective evidence of 
20 degrees dorsiflexion of the first metatarsophalangeal 
joint and an antalgic and abducted gait.  This most nearly 
approximates severe hallux valgus of the right foot.

2.  The appellant's service-connected hallux valgus with 
bunions of the left foot is manifested by complaints of pain 
and tenderness along the extensor hallucis longus tendons and 
first metatarsophalangeal joints and objective evidence of 15 
degrees dorsiflexion in the first metatarsophalangeal joints 
and an antalgic and abducted gait.  This most nearly 
approximates severe hallux valgus of the left foot.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected hallux valgus with bunions of the 
right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5278, 5280, 
5283, 5284 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected hallux valgus with bunions of the 
left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.71a, Diagnostic Codes 5276, 5278, 5280, 5283, 5284 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A June 1991 report, submitted by T. A. Denney, D.O., reflects 
that the veteran had problems with his feet as a result of 
wearing improper foot apparel during service.  The examiner 
noted that the veteran had a problem with his gait from 
walking improperly and that his heel strike and great toe 
kick off were not normal.  The veteran was noted to have had 
talar slippage with cuboid rotation from injured ligaments 
and tendons in both feet.  The examiner further indicated 
that both of the veteran's calcaneus were everted  which 
threw off his gait through the initial heel strike.  The 
veteran was advised to use support arches and or an 
orthopedic insert for temporary relief from the pain and 
discomfort in both feet.  

During a September 1991 VA examination, the veteran reported 
a history of foot pain since 1973, and that he had undergone 
an operation for hallux valgus in 1975. The veteran stated 
that he could not withstand any pressure on his feet and that 
he only wore tennis shoes or slippers.  He complained that 
his feet ached for hours and that he could only walk for half 
a mile.  An examination of the feet revealed a seven  
centimeter scar on the medial aspect of each foot overlying 
the first metatarsal phalangeal joint.  The veteran reported 
that the scars were non-tender, but were sensitive to touch.  
The veteran had normal range of motion of the big toe and 
there were no calculuses.  His metatarsal arches were 
slightly flat.  X-rays of the feet showed a post-operative 
bilateral bunionectomy with smooth resected margins.  There 
was no significant change in any findings when compared to X-
rays performed in April 1989.  A diagnosis of post operative 
bilateral hallux valgus deformity was recorded by the 
examining physician. 
 
A November 1991 medical report and prescription notes were 
submitted by Joseph V. Scazzola, DPM.  An examination of the 
feet revealed a pes planus foot type with previous surgical 
intervention to both feet.  The veteran was instructed to use 
foot orthoses with the proper shoes.  A diagnosis with 
respect to the feet was not entered.  Prescriptions notes, 
dated in November 1991, reflect that the veteran had been 
prescribed a walking cane and a pair of orthoses for his 
feet. 

A March 1992 medical report, submitted by T.A. Denney, D.O., 
reflects that the veteran had a change in his gait from 
chronically strained-sprained ligaments in both feet.  The 
examiner noted that the veteran had deformed feet, which 
crippled his inability to stand for prolonged periods of 
time.  The veteran had problems walking.  The veteran had 
talar slippage with cuboid rotation from injured ligaments 
and tendons in both feet.  Both calcaneus were everted, which 
threw off the pitch of his foot and caused a deformity in his 
gait through the initial heel strike to the toe kick off.  
The examiner felt that the veteran had a 10 percent 
disability due to permanent damage to both feet.  The veteran 
was advised to use support arches and/or an orthopedic insert 
to alleviate the pain and discomfort.  

A review of an April 1992 VA fee basis examination report 
reflects that the veteran's bilateral bunion surgery after 
service was noted.  An examination of the veteran's feet 
showed bilateral scars medially over the metatarsal joints.  
The appellant's feet were normal except for his scars and his 
prior bunionectomy.  He had an antalgic limp.  An X-ray 
revealed probable distal metatarsal osteotomy consistent with 
a bunionectomy.  The correction was noted to have been good.  
There were only minimal changes of joint disease at the 
metatarsal phalangeal joint.  The examiner noted that 
although the veteran walked with an antalgic type limp, he 
was not in too much discomfort.  The assessment of the 
examiner was status-post bilateral bunionectomy.  It was the 
opinion of the examiner that the veteran had good result from 
the bunionectomies and that he could stay active and engage 
in various types of jobs, except for long walking or climbing 
ladders.  

In a July 1992 statement from [redacted], the 
veteran's spouse, it was indicated that the veteran's toes 
peeled and were close together.  She reported that when the 
appellant's feet were massaged, they became stiff and the 
toes could hardly bend or separate.  Ms. [redacted]
related that the veteran lied in bed and walked on his knees 
with his walking cane because of the soreness in his feet.  

The veteran was seen at a VA outpatient clinic from October 
1988 to August 1992.  In May 1989, he complained of pain in 
both arches and bunion areas and that he had blisters between 
his toes.  He related that the pain began after he had 
bunions removed in 1975 and that it increased when he wore 
shoes and walked for more than fifteen to twenty minutes.  An 
examination of the feet showed a normal gait and heel and toe 
walk.  There was mild pes planus.  The veteran was tender 
over the medial portion of the first metatarsal head, 
bilaterally.  There was a well-healed incision, bilaterally, 
on the wide forefoot.  The veteran had hallux valgus, 
bilaterally.  X-rays of the feet showed status-post bilateral 
bunionectomies with probable distal first metatarsal 
bilateral osteotomy.  Assessments were painful feet, 
bilaterally, status-post bilateral bunionectomy (osteotomy), 
and mild pes cavus.  In October 1989, it was reported that 
the veteran had a mild deviation of the first metatarsal 
laterally and mild tenderness over the medial aspect of the 
first metatarsal.  There was a well-healed incision, 
bilaterally.  There was no evidence of any inflammation.  The 
assessment was bilateral feet pain status-post bunionectomy.  
In early May 1991, the veteran was seen at the VA outpatient 
clinic and complained of bilateral foot pain since he had 
surgery on his feet in 1975.  An examination of the feet 
revealed well healed scars along the lateral aspect of both 
feet.  The veteran's great toes did not overlap with his 
second toes.  He had no edema or bunions.  The assessment was 
status-post repairs of the hallux valgus condition, 
bilaterally.  In August 1992, it was noted that the veteran 
had mild tenderness, but no swelling or erythema.

In August 1995, the veteran testified that he had painful and 
swollen feet which incapacitated him four to five times a 
year.  He also related that he had tender scarring from his 
bunionectomy, especially in the arches of his feet.  The 
veteran testified that his right foot hurt more than his 
left.  He stated that he had not seen a physician since his 
last VA examination in April 1992, more than three years ago.  
The veteran testified that he did not take any medication for 
his feet, but that he soaked them.

A September 1997 report, submitted by Irvin G. Engen, D.P.M., 
reflects that the veteran had had foot problems as a result 
of wearing improper boots during service in 1972.  An 
examination of the feet revealed surgical scars over the 
first metatarsophalangeal joints on both feet, which were 
non-tender to palpation.  There were areas of tenderness to 
palpation along the course of the extensor hallucis longus 
tendons and around the first metatarsal phalangeal joints, 
bilaterally.  The veteran also complained of bilateral mid-
arch pain.  There was a lack of subcutaneous tissues under 
the scars and around the dorso-medial aspect of the first 
metatarsal phalangel joints.  X-rays of the feet revealed the 
intermetatarsal angle to be twelve degrees on the right and 
fifteen degrees on the left.  The hallux abductus angle was 
twenty one degrees on the right and twenty five degrees on 
the left.  Dorsiflexion of the first metatarsal phalangeal 
joints were twenty degrees on the right and fifteen degrees 
on the left.  There was no plantar flexion in either joint 
and the hallux did not move in a varus direction.  There was 
about fifteen degrees total movement in the transverse plane.  
The first metatarsal was not in an elevated position in 
either foot.  X-rays of the feet, conducted in September 
1997, showed a dorsal-medial exostosis on the first 
metatarsal head, bilaterally, with the left being greater 
than the right.  Pronation was evident on weight bearing 
lateral views.  There was minimal posterior and plantar 
calcaneal spur formation on both feet and the plantar fascia 
appeared tight.  The examiner noted that the appellant walked 
with the right hallux held off the ground because of pain.  
His gait was abducted and antalgic with pronation, 
bilaterally.  It was noted that orthotic devices might help 
alleviate some of the appellant's problems.  Diagnoses of 
mild bilateral post-operative hallux valgus, bilateral, 
exostosis of the first metatarsal head, bilateral plantar 
fasciitis, bilateral pronation syndrome and bilateral 
calcaneal spurs were recorded 

A March 1998 VA feet examination report reflects that the 
veteran complained of increased tenderness and soreness, 
especially around the big toes, since his previous 
examination in September 1997.  The appellant related that he 
found it difficulty to stand on his big toes for more than 
fifteen to twenty minutes.  He related that he had developed 
tiny blisters on the bottoms of both feet which bled; 
however, he was unable to give any pattern to the flare-ups.  
It was noted by the examiner that rest and elevation relieved 
the appellant's foot pain.  The veteran's in-service history 
with respect to his feet was recorded.  The examiner reported 
that the veteran did not use a cane, crutches or brace.  An 
examination of the feet revealed that they were well aligned 
with the joints and composed of five complete toes which were 
generally straight, except for hallux valgus, bilaterally.  
The toes did not overlap and were negative for any claw toe 
or hammertoe.  The veteran's skin was dry and war to the 
touch and there were three small pinhead size raw areas on 
the bottom of each foot, which did not bleed or ooze and were 
dry.  The nail beds were pink with good capillary refill.  
Bilateral deep tendon reflexes were 2+ in the lower 
extremities and vibratory sensation was symmetrically normal 
to the application of the tuning fork, as indicated by the 
veteran.  Over the first metatarsal phalangeal joint on each 
foot was a long healed surgical scar, which was non-tender to 
palpation.  However, bilateral palpation of the metatarsal 
phalangeal joints on dorsal and plantar surfaces elicited a 
complaint of tenderness.  The veteran was able to heel walk 
and walk on the balls of his feet without any difficulty or 
complaints. 

There was dorsiflexion of the right first metatarsal 
phalangeal joint to 20 degrees and fifteen degrees on the 
left.  The veteran was able to plantar flex either right or 
left on the first metatarsal phalangeal joint.  The hallux 
abductus angle was 20 degrees on the right and twenty five 
degrees on the left.  The distal interphalangeal joint on 
toes two through five, bilaterally, showed normal flexion at 
50 degrees and extension to twenty to twenty five degrees.  
The proximal interphalangeal joints on toes two through five, 
bilaterally, showed flexion of between thirty and thirty five 
degrees each.  The metatarsal  phalangeal joints on toes two 
through five, bilaterally, demonstrated a flexion of thirty 
five to forty degrees and extension of thirty five to forty 
degrees.  Forefoot abduction on the right was to ten degrees, 
bilaterally.  Forefoot adduction was ten degrees on the right 
and fifteen degrees on the left.  X-rays of the feet showed 
bilateral first metatarsal osteotomies with the expected 
postoperative appearance, without evidence of fracture, 
dislocation or plain film evidence of osteomyelitis.  The 
diagnosis was chronic bilateral foot pain, probably due to a 
history of bilateral metatarsal osteotomies.




II.  Analysis

The Board finds that the appellant's claims are well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented claims which are plausible. Furthermore, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) has held that a mere allegation 
that a service-connected disability has increased in 
disability is sufficient to render the claim well-grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992). The Board is also 
satisfied that all relevant facts have been properly 
developed and concludes that the record is complete and that 
there is no further duty to assist the appellant in 
developing his claims under 38 U.S.C.A. § 5107(a).  In this 
regard, pursuant to the Board's February 1996 remand, the 
veteran's feet were examined by both private and VA 
physicians in September 1997 and March 1998, respectively.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations. See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  When a disability is encountered that is not 
listed in the rating schedule it is permissible to rate under 
a closely related disease or injury in which the functions 
affected, the anatomical location and the symptomatology are 
closely analogous to the condition actually suffered from.  
38 C.F.R. § 4.20.

The appellant's service-connected hallux valgus with bunions 
of the right and left feet have each been assigned a maximum 
10 percent disability evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280.  Under that code, a maximum 10 
percent disability evaluation will be assigned for unilateral 
hallux valgus operated with resection of the metatarsal head.  
A maximum 10 percent disability evaluation is also provided 
for severe unilateral hallux valgus, if equivalent to the 
amputation of a great toe.  Since no higher rating is 
available under this provision, a rating in excess of 10 
percent under Diagnostic Code 5280 is not possible.  The 
Board notes that there are other Diagnostic Codes relating to 
the feet; some codes, as discussed below where pertinent, 
assign ratings for unilateral and bilateral involvement, 
instead of assigning the rating for a separate disorder of 
each foot.  Other ratings are assigned on the basis of the 
pathology of each foot.

The Board must further determine whether there is any other 
basis upon which an increased evaluation may be assignable.  
In this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

The appellant contends that his symptomatology with respect 
to each foot reflects a greater degree of impairment than 
that reflected by the current 10 percent evaluations.  In 
this regard, he maintains that he has pain and tenderness in 
each foot and that he is unable to stand for prolonged 
periods of time.  

As previously noted, the appellant is service-connected for 
hallux valgus with bunions of both the left and right foot 
and each foot has been assigned a separate 10 percent rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280.  As Code 
5280  is not predicated on limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999), with respect 
to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  The Court has further held that even when the 
Board erred in failing to consider functional loss due to 
pain, if it did so when the current rating was the maximum 
rating available for limitation of motion, remand was not 
appropriate.  Johnston v. Brown, 10 Vet. App. 80 (1997).  For 
reasons set forth below, however, even assuming that the 
provisions of 38 C.F.R. §§ 4.40, 4.45 are applicable, it 
could not change the outcome in this matter.  

In this case, the hallux valgus was clinically evaluated as 
mild when examined by the veteran's private physician in 
September 1997.  While recent private and VA examination 
reports, dated in September 1997 and March 1998, 
respectively, reflect that the veteran walked with an 
antalgic gait, had tenderness over the metatarsal phalangeal 
joints, bilaterally, and had decreased range of motion of the 
feet, these same reports show that he was able to heel walk 
and walk on the balls of his feet without any difficulty.  
Indeed, the appellant did not use any assisstive devices such 
as, a cane, brace or crutches despite the fact that he had 
been issued a cane by a private physician.  Overall, the 
Board notes that the 10 percent rating for each foot 
adequately compensates the appellant for the degree of 
disability which is objectively shown, including that due to 
tenderness and pain on use.  Taking into consideration the 
provisions of 38 C.F.R. §§ 4.7, 4.10, 4.40 and 4.45 the Board 
finds that the appellant's symptomatology supports no more 
than a schedular rating of 10 percent for hallux valgus with 
bunions of both the left and right feet.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5280.  

The Board notes that a review of the aforementioned medical 
records reflects that the appellant has not been found to 
have a weak foot, claw foot, hammertoes, malunion of the 
tarsal or metatarsal bones or pes planus.  Nor has he 
suffered from an injury of either foot.  Therefore, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276, 5277, 5278, 5282, 5283, 5284 
are not for application with respect to either foot.  

In addition, separate 10 percent evaluations for tender and 
painful scars are also not warranted, as there has been no 
medical evidence that the veteran's surgical scars located 
over the first metatarsal phalangeal joint on each foot are 
poorly nourished with repeated ulceration, tender and/or 
painful on objective demonstration or limit the function of 
either foot.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
and 7805 (1999).  

With respect to the above two increased rating claims, the 
benefit of the doubt doctrine does not apply, as there is not 
a relative equipoise of evidence both for and against higher 
ratings.  Instead, the provisions of 38 C.F.R. § 4.7 apply, 
and mandate the assignment of the ratings indicated, as the 
degree of disability more nearly approximates the ratings 
assigned than any higher ratings.


ORDER

An evaluation in excess of 10 percent for the service-
connected hallux valgus with bunions of the right foot is 
denied.

An evaluation in excess of 10 percent for the service-
connected hallux valgus with bunions of the left foot is 
denied. 



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

